UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7018


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONTE MONTRELL JONES, a/k/a Hot Boy,


                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:09-cr-00259-FL-2; 5:14-cv-00380-FL)


Submitted:   November 20, 2014            Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donte Montrell Jones, Appellant Pro Se.          Leslie Katherine
Cooley, Rudy E. Renfer, Assistant United States Attorneys,
Rebecca W. Holt, Shailika K. Kotiya, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donte   Montrell         Jones       seeks    to    appeal    the   district

court’s order treating his motion filed pursuant to Fed. R. Civ.

P. 52 & 60(b) as a successive 28 U.S.C. § 2255 (2012) motion,

and dismissing it on that basis.                     The order is not appealable

unless    a    circuit       justice    or     judge       issues    a   certificate     of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2012).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this     standard           by     demonstrating      that

reasonable      jurists        would     find        that    the      district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief       on     procedural          grounds,        the     prisoner     must

demonstrate      both    that     the     dispositive            procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Jones has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.

              Additionally, we construe Jones’ notice of appeal and

informal brief as an application to file a second or successive

                                               2
§ 2255 motion.       United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h).            Jones’ claims do not satisfy either of

these    criteria.       Therefore,   we   deny    authorization      to   file   a

successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented     in   the    materials

before    this   court    and   argument   would    not   aid   the   decisional

process.



                                                                       DISMISSED




                                       3